         Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
In re:                                                     §       Chapter 11
                                                           §
FIELDWOOD ENERGY LLC, et al.,                              §
                                                           §       Case No. 20-33948 (MI)
                                                           §
          Debtors.1                                        §
                                                           §
                                                           §       (Jointly Administered)
---------------------------------------------------------- §
                                                           § Adversary Proc. No. 21-____
FIELDWOOD ENERGY LLC, et. al.,                             § (Emergency Hearing Requested)
                                                           §
                  Plaintiff,                               §
                                                           §
v.                                                         §
                                                           §
NORTH AMERICAN SPECIALTY                                   §
INSURANCE COMPANY,                                         §
                                                           §
                                                           §
                  Defendant.                               §
                                                           §
---------------------------------------------------------- §


                                       ADVERSARY COMPLAINT

         Fieldwood Energy LLC (“Fieldwood”) and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), and as Plaintiffs

in the above-captioned adversary proceeding (the “Adversary Proceeding”), hereby file this




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
       Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 2 of 12




complaint (the “Complaint”) against North American Specialty Insurance Company (“NAS”),

and allege as follows:

                                           INTRODUCTION

        1.      By this Complaint, the Debtors seek a declaration that the lawsuit2 that NAS filed

on June 18, 2021 against parties with whom the Debtors have entered into agreements that are

integral to the Debtors’ Plan—Eni Petroleum US LLC and Eni US Operating Co. Inc. (collectively,

“Eni”), and Chevron U.S.A. Inc. and Union Oil Company of California (“Chevron” or “CUSA,”

and together with Eni, the “Predecessors”)—is a violation of the automatic stay (the “Automatic

Stay”). Alternatively, the Debtors seek to extend the Automatic Stay to the Lawsuit under sections

105 and 362(a) of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

NAS’s Lawsuit is an attempt to circumvent the Debtors’ Automatic Stay. This is precisely the

situation where the Automatic Stay should be extended.

        2.      When NAS filed the Lawsuit, NAS had already filed an objection to the Debtors’

Plan. See Objections of North American Specialty Insurance Company to Confirmation of the

Fourth Amended Joint Chapter 11 Plan (the “Plan Objection”) (ECF No. 1435). In its Objection,

NAS asserted that its bonds are not property of the Debtors’ estate and that the divisive merger

and alleged substitution of principal on the bonds pursuant to the Plan discharges NAS from its

obligations under the bonds. See NAS Objection ¶¶ 3-4. These are the very same arguments NAS

now makes in the Lawsuit in an attempt to forum shop. See NAS Compl. ¶¶ 14–18. By filing the

Lawsuit on the eve of the Debtors’ confirmation hearing, NAS is effectively seeking to hedge

against an adverse ruling by this Court by seeking the following relief from the district court: “[A]n




2
  The lawsuit is Cause No. 4:21-cv-02001, North American Specialty Insurance Company v. Eni Petroleum US LLC
et al. (the “Lawsuit”).




                                                     2
      Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 3 of 12




order determining the conduct of the Defendants discharged the [NAS’s] bonds, whether the

discharge is complete because of the material changes affecting NAS’s rights, or if the changes

are less than material, determine the extent to which the bonds are subject to discharge…” NAS

Compl. ¶ 7. Filing the Lawsuit is a blatant attempt to challenge the Plan in a separate forum (while

confirmation is currently being fully and fairly litigated by all other parties interest in this Court)

and exercise rights against the Debtors’ property interests in negotiated transactions with certain

Predecessors necessary to support their chapter 11 Plan. Therefore, the Debtors submit that filing

the Lawsuit constitutes a willful violation of the Automatic Stay.

       3.      The relief NAS seeks—an order from the district court that its bonds are partially

or fully discharged—would deprive the Debtors of the right to prosecute their Plan and implement

the integral transactions entered into as part of the Plan, particularly with Chevron and Eni, to

address a significant portion of the Debtors’ decommissioning obligations. Such a right is

fundamental to a debtor in a chapter 11 bankruptcy and should not be impeded unnecessarily. NAS

would not be prejudiced in any way should the Automatic Stay be extended to the Lawsuit.

Instead, NAS would just be required to pursue its challenges to the Plan before this Court, as all

other parties are required to do.

       4.      NAS’s Lawsuit directly and significantly threatens the Debtors’ ability to negotiate

agreements necessary to implement their restructuring.          In particular, the Debtors have an

obligation to ensure properties are safe for abandonment under state law. See Midlantic Nat. Bank

v. New Jersey Dep’t of Env’t Prot., 474 U.S. 494 (1986). As part of their plan for addressing their

obligations, Debtors have negotiated multiple agreements with various predecessors, including

agreements with Eni and Chevron. NAS’s Lawsuit directly undermines the Debtors’ ability to




                                                  3
      Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 4 of 12




meet its obligations and obtain confirmation of the Plan and to effectuate the transactions

contemplated therein.

                                            PARTIES

       5.      Fieldwood is a Delaware limited liability company with its principal place of

business located at 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.

       6.      NAS is an insurance company organized under the laws of the State of New

Hampshire, having a principal place of business in the State of Missouri.

                                JURISDICTION AND VENUE

       7.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334 and

Federal Rules of Bankruptcy Procedure 7001(2), 7001(7), and 7065. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 7008 of the Federal Rules of Bankruptcy

Procedure and Rule 7008-1 of the Bankruptcy Local Rules for the Southern District of Texas, the

Debtors consent to the entry of final orders or judgment by this Court in connection with this

adversary proceeding if it is determined that, absent consent of the parties, the Court cannot enter

final orders or judgments consistent with Article III of the United States Constitution.

       8.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                  FACTUAL BACKGROUND

                                 The Debtors’ Chapter 11 Plan

       9.      On August 3 and 4, 2020, the Debtors each commenced in this Court a voluntary case

under the Bankruptcy Code. The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       10.     The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the




                                                 4
      Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 5 of 12




“Bankruptcy Rules”) and Rule 1015-1 of the Bankruptcy Local Rules for the United States

Bankruptcy Court for the Southern District of Texas (the “Local Rules”).

       11.     On June 16, 2021, the Debtors filed their Sixth Amended Joint Chapter 11 Plan of

Fieldwood Energy LLC and its Affiliated Debtors (ECF No. 1699) (including any exhibits and

schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). A

hearing to consider confirmation of the Plan is taking place.

       12.     The Debtors’ Plan contemplates a set of restructuring transactions that integrates

consensual arrangements reached with multiple stakeholder groups, including the overwhelming

majority of the Debtors’ prepetition first and second lien lenders, several Predecessors (including

Apache, Chevron (“CUSA”), Eni, and Hunt), the Creditors’ Committee, and one of the Debtors’

largest surety providers.

       13.     As detailed in the Debtors’ Memorandum of Law in Support of (I) Confirmation of

Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors and

(II) Omnibus Reply to Objections Thereto (ECF No. 1553) (the “Confirmation Brief”), following

months of negotiations, the Debtors and the Ad Hoc Group of Secured Lenders agreed on the

principal terms of a chapter 11 plan that contemplates the sale of specified Deepwater and Shelf

Assets (the “Credit Bid Acquired Interests”) to a new entity formed at the direction of the

Consenting FLTL Lenders (the “Credit Bid Purchaser”) (the transaction with Credit Bid

Purchaser being referred to as the “Credit Bid Transaction”).

       14.     Subsequent to consummation of the Credit Bid Transaction, the Plan provides FWE

will implement two or more divisive mergers pursuant to Title 1, Chapter 10 and Title 1, Chapter

1, Subchapter A, Section 1.0002(55)(A) of the Texas Business Organizations Code (“TBOC”).

The first such divisive merger will result in the division of FWE into (i) FWE, which will survive




                                                 5
       Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 6 of 12




such divisive merger under the name “Fieldwood Energy III LLC” (“FWE III”), and (ii)

Fieldwood      Energy     I    LLC,     a    newly-formed       Texas     limited     liability   company

(“FWE I”) (the “Initial Divisive Merger”). Pursuant to the Initial Divisive Merger, FWE I will

be allocated and vested with certain of the Legacy Apache Assets (the “FWE I Properties”) and

FWE III will be allocated and vested with all of FWE’s assets other than FWE I Properties and

Credit Bid Acquired Interests (the “FWE III Properties”). The FWE I Properties and FWE III

Properties are described in schedules annexed to the Plan of Merger for the Initial Divisive Merger

(the “Plan of Merger”). See Discl. Stmt., Ex. K at Ex. 5.

        15.     The second divisive merger will result in the division of FWE III into (i) FWE III,

which will survive such divisive merger and maintain its name, and (ii) Fieldwood Energy IV

LLC, a newly-formed Texas limited liability company (“FWE IV”) (the “FWE III Divisive

Merger”). Pursuant to the FWE III Divisive Merger, FWE IV will be allocated and vested with

certain interests in a portion of leases previously assigned to FWE by Chevron U.S.A. Inc. (the

“Legacy CUSA Properties”) and FWE III will be allocated and vested with all of FWE III’s other

assets. For the avoidance of doubt, such FWE III assets do not include the Abandoned Properties,

including other than the Legacy CUSA Properties and the Specified Assets (as defined in the Eni

Definitive Documents). The allocation of the assets pursuant to the FWE III Divisive Merger are

described in the schedules filed with the Plan Supplement. See Plan Suppl. Ex. O5.

                                                 Chevron

        16.     The FWE III Divisive Merger (which creates FWE IV) is the result of negotiations

between the Debtors and CUSA with respect to the treatment of the Legacy CUSA Properties.3



3
 The FWE III Divisive Merger and related agreements by and among FWE IV, the Credit Bid Purchaser, and
CUSA more specifically describe the nature of the transactions.




                                                     6
      Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 7 of 12




The Debtors and CUSA entered into a term sheet dated March 22, 2021 (the “CUSA Term

Sheet”). The CUSA Term Sheet provides, among other things, that the Legacy CUSA Properties

will be decommissioned pursuant to a Turnkey Removal Agreement entered into by and among

CUSA, FWE IV, and Credit Bid Purchaser (the “CUSA Turnkey Removal Agreement”). Under

the CUSA Turnkey Removal Agreement, Credit Bid Purchaser will decommission the Legacy

CUSA Properties on a lump sum, turnkey payment basis, and Credit Bid Purchaser will earn pre-

agreed payments (“Turnkey Amounts”) in exchange for completing decommissioning projects.

CUSA largely will be responsible for funding the Turnkey Amounts, unless there are other current

co-interest owners or predecessors responsible for such decommissioning costs, in which case

CUSA will only be responsible for its proportionate share on account of its former interests in the

Legacy CUSA Properties.         Credit Bid Purchaser will not be required to undertake a

decommissioning project until full funding of a Turnkey Amount has been agreed to by the parties.

       17.     The Debtors have agreed to contribute $5 million into an escrow account to cover

operations to prepare the Legacy CUSA Properties for decommissioning. Moreover, FWE IV and

Credit Bid Purchaser will enter into a Contract Operator Agreement whereby Credit Bid Purchaser

will manage the administrative and corporate activities of FWE IV along with the Legacy CUSA

Properties for a period of five years, subject to agreed-upon conditions for assignment. Credit Bid

Purchaser will also manage the Neptune Spar under a Transition Services Agreement whereby

CUSA will reimburse Credit Bid Purchaser for certain expenses until CUSA takes over

management of the facility in connection with a decommissioning campaign for the Neptune Spar.

Additionally, CUSA will be responsible for certain operating costs associated with the FWE IV

properties other than decommissioning under with the turnkey agreement.




                                                7
       Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 8 of 12




        18.     These transactions are intended to address the Debtors’ inability to perform

obligations with respect to the Chevron Legacy Properties and provide for their orderly and cost-

effective decommissioning in a manner that complies with safety and environmental regulations.

                                               Eni

        19.     On May 12, 2021, the Debtors and Eni executed a term sheet reflecting an

agreement-in-principle as to the treatment of certain oil and gas leases and facilities previously

conveyed to the Debtors by Eni and certain of its affiliates (collectively, the “Eni Properties”).

The Debtors filed a Notice of Filing of Executed Term Sheet by and between the Debtors and Eni

Petroleum US LLC (ECF No. 1368) on May 12, 2021. The Eni Term Sheet provides, among other

terms, that, after abandonment, the Eni Properties will be decommissioned pursuant to a Turnkey

Removal Agreement by and among Eni, FWE III, and Credit Bid Purchaser (the “Eni Turnkey

Removal Agreement”). The funds for the Eni Properties will come from the new money being

raised in accordance with the Plan.

        20.     On the Effective Date, $3 million of the proceeds of the Credit Bid Consideration

shall be funded into FWE III, which will then be paid to Eni under the terms of the Eni

Implementation Agreement.       Furthermore, subject to certain exceptions, Eni will not be

responsible for any operating costs associated with Eni’s former interests in the Eni Abandoned

Properties. Post-Effective Date, Credit Bid Purchaser will manage the Eni Properties on behalf of

Eni pursuant to a Contract Operating Agreement until the commencement of the decommissioning

work under the Eni Turnkey Removal Agreement.

                                         ARGUMENT

COUNT ONE – Declaration that the Lawsuit is a Violation of the Automatic Stay

        21.     The Debtors incorporate by reference the allegations in Paragraphs 1–20 as if set

forth fully herein.



                                                8
      Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 9 of 12




       22.     As a result of the commencement of the Debtors’ chapter 11 cases, the Automatic

Stay enjoins (subject to certain exceptions) all persons from, among other things, taking any action

to obtain possession of property of the estate or to exercise control over property of the estate. See

11 U.S.C. § 362(a)(3). One of the core protections provided to a debtor is the injunction contained

in section 362, which provides the debtor with a “breathing spell from [their] creditors” that is

essential to the Debtors’ ability to reorganize successfully. Browning v. Navarro, 743 F.2d 1069,

1083 (5th Cir. 1984) (citations omitted).

       23.     The breathing spell granted to the Debtors is to allow them the opportunity to

exercise their right to enter into transactions with their Predecessors to provide for a safe and

orderly transition of Abandoned Properties and implement the Plan and related transactions. See,

e.g., In re Siciliano, 13 F.3d 748, 750 (3d Cir. 1994) (“[t]he purpose of the automatic stay provision

is to afford the debtor a ‘breathing spell’ by halting the collection process. It enables the debtor to

attempt a repayment or reorganization plan with an aim toward satisfying existing debt.”)

(emphasis added); Reliant Energy Services, Inc. v. Enron Canada Corp., 349 F.3d 816, 825 (5th

Cir. 2003) (“purposes of the bankruptcy stay under 11 U.S.C. § 362 ‘are to protect the debtor’s

assets, provide temporary relief from creditors, and further equity of distribution among the

creditors by forestalling a race to the courthouse.’”) (quoting GATX Aircraft Corp. v. M/V

Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985)).

       24.     Here, the Debtors extensively negotiated with Eni and Chevron, respectively, and

reached agreements, including Term Sheets and Turnkey Removal Agreements, regarding terms

and treatment in the Debtors’ Plan that are integrally related to the Debtors’ compliance with the

Midlantic standards. Pursuant to 11 U.S.C. § 362(a)(3), the Debtors have a property interest in




                                                  9
        Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 10 of 12




(i) the agreements they have successfully negotiated and finalized, and (ii) the Debtors’ exclusive

right to file and prosecute their Plan.

         25.    NAS’s Lawsuit has already harmed the Debtors because it seeks to deprive the

Debtors of the ability to seek to prosecute their Plan. The Lawsuit mirrors NAS’s Plan Objection

and was filed in direct contravention of the protection afforded to the Debtors under the Automatic

Stay.

         26.    Accordingly, the Debtors seek a declaration from this Court that the Lawsuit is a

violation of the Automatic Stay.

COUNT TWO – The Court Should Extend the Automatic Stay to the Lawsuit

         27.    The Debtors incorporate by reference the allegations in Paragraphs 1–26 as if set

forth fully herein.

         28.    A bankruptcy court has the authority to extend the automatic stay to non-debtor

third parties. See Reliant Energy Servs., 349 F.3d at 825.; Arnold v. Garlock, Inc., 278 F.3d 426,

436 (5th Cir. 2001). As detailed in Count I, under 11 U.S.C. § 362(a)(3) the Debtors have a

property interest in (i) the agreements they have successfully negotiated, and (ii) the Debtors’

exclusive right to file and prosecute their Plan. As such, even if the Court does not find that NAS

has violated the Automatic Stay as alleged in Count I, it should extend the Automatic Stay to the

Lawsuit for the duration of these chapter 11 cases.

                                     PRAYER FOR RELIEF

WHEREFORE, the Debtors respectfully request relief as follows:

    a. that this Court declare that the Lawsuit is a violation of the Automatic Stay;

    b. that this Court extend the Automatic Stay under section 105 of the Bankruptcy Code and

         preliminarily enjoin the Lawsuit; and

    c. award all such other and further relief that this Court deems just and proper.



                                                 10
     Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 11 of 12




Dated: June 23, 2021
       Houston, Texas

                                     /s/ Alfredo R. Pérez
                                   WEIL, GOTSHAL & MANGES LLP
                                   Alfredo R. Pérez (15776275)
                                   Clifford W. Carlson (24090024)
                                   700 Louisiana Street, Suite 1700
                                   Houston, Texas 77002
                                   Telephone: (713) 546-5000
                                   Facsimile: (713) 224-9511
                                   Email: Alfredo.Perez@weil.com
                                   -and-
                                   WEIL, GOTSHAL & MANGES LLP
                                   Matthew S. Barr (admitted pro hac vice)
                                   Jessica Liou (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Email: Matt.Barr@weil.com
                                            Jessica.Liou@weil.com
                                   -and-
                                   WEIL, GOTSHAL & MANGES LLP
                                   Paul R. Genender (00790758)
                                   Erin M. Choi (24079436)
                                   200 Crescent Court, Suite 300
                                   Dallas, Texas 75201
                                   Telephone: (214) 746-7700
                                   Facsimile: (214) 746-7777
                                   Email: Paul.Genender@weil.com
                                            Erin.Choi@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                     11
     Case 20-33948 Document 1702 Filed in TXSB on 06/23/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 23, 2021, a true and correct copy of the foregoing document

was served as provided by the Electronic Case Filing System for the United States Bankruptcy

Court for the Southern District of Texas.


                                             /s/ Alfredo R. Pérez
                                            Alfredo R. Pérez




                                               12
